     Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 1 of 27. PageID #: 739




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


TINA MARIE SILVA REPKA,                      )       CASE NO. 3:19-cv-00807
                                             )
                      Plaintiff,             )       MAGISTRATE JUDGE
                                             )       KATHLEEN B. BURKE
               v.                            )
                                             )
COMMISSIONER OF SOCIAL                       )
SECURITY,                                    )
                                             )       MEMORANDUM OPINION & ORDER
                      Defendant.             )


       Plaintiff Tina Marie Silva Repka (“Plaintiff” or “Repka”) seeks judicial review of the

final decision of Defendant Commissioner of Social Security (“Defendant” or “Commissioner”)

denying her application for social security disability benefits. Doc. 1. This Court has

jurisdiction pursuant to 42 U.S.C. § 405(g). This case is before the undersigned Magistrate

Judge pursuant to the consent of the parties. Doc. 22.

       As set forth more fully below, the Administrative Law Judge (“ALJ”) failed to

sufficiently explain how he considered Repka’s obesity in combination with her other

impairments at all steps in the sequential evaluation. As a result, the undersigned cannot conduct

a meaningful review of the Commissioner’s decision and is unable to conclude that the

Commissioner’s decision is supported by substantial evidence. Accordingly, the

Commissioner’s decision is REVERSED and REMANDED for further proceedings consistent

with this opinion.




                                                 1
      Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 2 of 27. PageID #: 740




                                             I. Procedural History

         On December 5, 2015, Repka protectively filed 1 an application for disability insurance

benefits (“DIB”). Tr. 15, 85, 98, 192-198. Repka alleged a disability onset date of November

22, 2013. Tr. 15, 85, 97, 192. She alleged disability due to problems with her ankle, knees,

muscle spasms, and depression. 2 Tr. 85, 98, 105, 117, 127.

         After initial denial by the state agency (Tr. 117-125) and denial upon reconsideration (Tr.

127-133), Repka requested a hearing (Tr. 134-150). A hearing was held before an ALJ on

December 20, 2017. Tr. 34-84. On June 11, 2018, the ALJ issued an unfavorable decision (Tr.

12-29), finding that Repka had not been under a disability within the meaning of the Social

Security Act, from November 22, 2013, through March 31, 2018, the date last insured (Tr. 15,

25). Repka requested review of the ALJ’s decision by the Appeals Council. Tr. 189-191. On

February 11, 2019, the Appeals Council denied Repka’s request for review, making the ALJ’s

decision the final decision of the Commissioner. Tr. 1-6.

                                                   II. Evidence

A.       Personal, vocational and educational evidence

         Repka was born in 1965. Tr. 47. As of the date of the hearing, Repka was married and

living with her husband. Tr. 47. Her husband was working. Tr. 47. Repka completed one year

of college. Tr. 48. Repka was last employed in 2013 for six months as a forklift operator. Tr.

48-49. She stopped working in 2013 after being injured at work. Tr. 48. Repka’s other past


1
  The Social Security Administration explains that “protective filing date” is “The date you first contact us about
filing for benefits. It may be used to establish an earlier application date than when we receive your signed
application.” http://www.socialsecurity.gov/agency/glossary/ (last visited 6/8/2020).
2
 Since Repka’s appeal pertains only to her physical impairments, the Court’s opinion is not focused on Repka’s
alleged mental health related impairments.


                                                           2
     Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 3 of 27. PageID #: 741




work included work as a machine operator, manufacturing envelopes; a different forklift operator

position that included shipping and receiving; temporary agency work; and seasonal work

packing hams. Tr. 49-53.

B.     Medical evidence

       1.     Treatment history

       Right Knee

       On May 12, 2012, Repka was seen in the hospital after being seen in the urgent care the

previous day with complaints of knee pain and swelling. Tr. 500. The urgent care had advised

her to call her doctor on Monday to follow up but Repka was concerned about the swelling in her

knee. Tr. 500. Repka denied the inability to ambulate or bear weight but reported that she had

pain with walking and her condition worsened with range of motion. Tr. 500. She relayed that

her condition was relieved with elevation. Tr. 500. On examination of Repka’s right knee,

Repka exhibited limited range of motion; there was swelling anteriorly; and tenderness to

palpation of the anterior knee with effusion. Tr. 500-501. The emergency room medical

providers suspected a medial meniscus injury. Tr. 501. A knee mobilizer and pain medication

were ordered and Repka was instructed to follow up with orthopedics; use the knee immobilizer

when out of bed; and use ice and elevation. Tr. 501-503. A May 21, 2012, form bearing the

name of Dr. Dennis Assenmacher, M.D., indicated that a right knee arthroscopy was planned.

Tr. 498.

       On November 5, 2013, Repka had x-rays taken of her right knee and she saw Dr.

Assenmacher for follow up regarding her right knee. Tr. 325-326, 329-330. Dr. Assenmacher

noted that Repka was status post right knee scope that was performed in 2012 by Dr. Levine. Tr.

325. Dr. Assenmacher indicated that Repka’s right-knee x-rays showed mild degenerative



                                               3
      Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 4 of 27. PageID #: 742




changes with spurring of the patella. Tr. 325. Repka relayed that she had been wearing a knee

brace and reported that she had to get up and down in a forklift during the day. Tr. 325. She

reported intermittent swelling and increased pain as the day progressed. Tr. 325. Repka’s knee

had been popping. Tr. 325. Twisting increased her pain and she was careful about how she

walked. Tr. 325. Repka was taking Percocet for pain control. Tr. 325. On examination, Dr.

Assenmacher observed mild effusion of the right knee; there was full extension and full flexion

with guarding with full flexion; there was moderate guarding with McMurray’s test 3 with

tenderness of medial joint line; and there was good stability. Tr. 325. Dr. Assenmacher’s

impression was torn medial meniscus with chondromalacia of medial femoral condyle right

knee. Tr. 325. Dr. Assenmacher advised that Repka should have arthroscopic surgery of the

right knee and provided Repka with a prescription for Percocet while awaiting surgery. Tr. 325.

On November 25, 2013, Repka had arthroscopy of her right knee with chondroplasty of the

patella, trochlea, medial femoral condyle right knee. Tr. 466, 473-474.

        During a December 6, 2013, post-surgical follow up visit with Chad Niemann, a

physician assistant in Dr. Assenmacher’s office, Repka had no complaints except for some

residual post-operative pain and she indicated she was interested in transitioning to a weaker

narcotic than Percocet. Tr. 323. Repka was provided with a return to work slip for January 6

and a prescription for Norco. Tr. 323. Repka was also provided with information regarding

knee injections should she need them in the future. Tr. 323.

        On June 24, 2014, Repka was admitted to the hospital for knee pain, knee effusion, and

rule out septic joint. Tr. 466-471. Repka had been having increasing pain and swelling in her

knee. Tr. 467. It was noted that Repka had two prior aspirations that did not produce any joint


3
 “McMurray's test is used to determine the presence of a meniscal tear within the knee.” See
https://www.physio-pedia.com/McMurrays_Test (last visited 6/8/2020).

                                                      4
     Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 5 of 27. PageID #: 743




fluid. Tr. 468. Dr. Assenmacher as well as Dr. Charles S. Sheldon, D.O., saw Repka during her

admission. Tr. 467-468. On examination, Dr. Sheldon observed that Repka’s knee was

somewhat swollen; there was a suggestion of effusion; her range of motion appeared relatively

preserved; there was no significant crepitation; there was minimal dependent edema; pulses were

intact; and there were no gross motor or sensory deficits. Tr. 467. On examination by Dr.

Assenmacher, he observed moderate effusion of the right knee with full extension, flexion to 115

degrees; good stability; and mild tenderness. Tr. 468. Dr. Assenmacher indicated that Repka

might be okay for physical therapy – weightbearing as tolerated and she might benefit from anti-

inflammatory medication. Tr. 468. Dr. Assenmacher did not recommend aspiration because it

did not appear that Repka had an infection in her knee. Tr. 468. Repka was cleared for

discharge and advised to follow up in one week. Tr. 467-468.

       On August 20, 2014, Repka saw Mr. Niemann for follow up regarding her November

2013 right-knee scope. Tr. 320-322. Repka relayed that she had been doing well until a few

weeks earlier when she started experiencing increased pain and swelling. Tr. 320. Mr. Niemann

noted that x-rays showed significant arthritis, primarily in the patellofemoral joint. Tr. 320.

Repka was interested in conservative options. Tr. 320. On examination, Mr. Niemann observed

trace to + 1 effusion; Repka’s knee flexion arc was 0 degrees to 120 degrees; and there was

tenderness with manipulation. Tr. 320. Mr. Niemann aspirated Repka’s right knee and provided

her with a prescription for Norco. Tr. 320.

       On June 14, 2017, Repka saw nurse practitioner Cheryl L. Jeffers regarding her back

pain, knee pain, and ankle pain. Tr. 552-562. Repka described her right knee pain as aching,

with a severity level rating of 4/10, moderate. Tr. 558. Repka was able to bear weight, had no

muscle weakness, numbness or tingling. Tr. 558. Repka’s symptoms were aggravated by



                                                 5
     Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 6 of 27. PageID #: 744




movement and weight bearing activity. Tr. 588. She had tried icing her knee and NSAIDs, with

those treatments providing some relief. Tr. 558. On examination of the right knee, Repka

exhibited decreased range of motion, swelling, effusion, and tenderness. Tr. 561. Ms. Jeffers

gave Repka depomedrol for her knee and shoulder pain and indicated Repka would need to

return to orthopedics for an evaluation of the accumulation of fluid in her knee, noting Repka

had it drained in the past. Tr. 562.

       Left ankle

       In November 2013, an MRI of Repka’s left ankle was ordered as a result of a contusion

and laceration that occurred on August 6, 2013. Tr. 477-478. The MRI showed no acute

fracture; mild edema within Kager’s fat-pad and the Achilles’ paratenon; no Achilles

tendinopathy or Achilles tendon tear; and a longitudinal split tear of the peroneus brevis with

peroneal tendinosis and mild tenosynovitis. Tr. 478. On January 27, 2014, Repka underwent

surgery on her left ankle performed by Dr. Thomas Padanilam, M.D. Tr. 343. She had a left

peroneus brevis repair using a free tendon graft and tenodesis of the peroneus longus to brevis

tendon. Tr. 343.

       On March 10, 2014, Repka saw Dr. Padanilam for a post-surgical follow up. Tr. 340.

Repka had been in a short-leg cast. Tr. 340. She was doing well with it, noting she had a couple

falls but did not hit her foot or ankle or put any weight on it. Tr. 340. Dr. Padanilam felt that

Repka was doing well post-surgery. Tr. 340. Repka was moved into a boot and was informed

that she could start weightbearing when in the boot. Tr. 340. Dr. Padanilam recommended

physical therapy; advised Repka to return for re-evaluation in four weeks; and provided Repka

with some Percocet for pain control. Tr. 340.




                                                  6
     Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 7 of 27. PageID #: 745




       Repka saw Dr. Padanilam for follow up on April 7, 2014. Tr. 339. Repka relayed that

she had been full weightbearing in her boot. Tr. 339. She had some swelling and moderate pain.

Tr. 339. On examination, Dr. Padanilam observed moderate swelling in the left foot and lateral

ankle; tenderness over the peroneal tendon area; and 4/5 strength of the peroneals. Tr. 339. Dr.

Padanilam started Repka on Mobic. Tr. 339. Repka’s Percocet was refilled but the goal was to

start to work Repka off Percocet. Tr. 339. Dr. Padanilam recommended that Repka progress out

of the boot and move into an ASO brace for support. Tr. 339. Dr. Padanilam indicated that

Repka would continue to elevate and use ice. Tr. 339.

       Repka continued to see Dr. Padanilam for follow up regarding her ankle surgery. See

e.g., Tr. 338 (5/19/2014); Tr. 337 (6/16/2014); Tr. 336 (7/28/2014); Tr. 335 (9/15/2014); Tr. 334

(11/19/2014). As of at least July 28, 2014, Repka was using a regular shoe. Tr. 336. At the July

28, 2014, visit, Dr. Padanilam recommended a functional capacity evaluation. Tr. 336.

       During her September 15, 2014, visit, Repka explained that she was not working at that

time but was looking for a job. Tr. 335. Repka reported pain and swelling that she felt was

related to the weather. Tr. 335. Repka had attended a functional capacity evaluation. Tr. 335.

Dr. Padanilam reviewed those results and indicated that Repka “should start four weeks of work

hardening and then . . . have her return to work[.]” Tr. 335. Dr. Padanilam noted that her only

restrictions would be no heights and no use of ladders. Tr. 335. Dr. Padanilam indicated that the

request would be submitted through Worker’s Compensation and he would see Repka on an as

needed basis. Tr. 335.

       At her November 19, 2014, visit with Dr. Padanilam, Repka relayed that she had not been

contacted regarding the work hardening program. Tr. 334. Repka had been taking Mobic but

she did not notice any improvement and her ankle was continuing to swell. Tr. 334. Repka was



                                                7
     Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 8 of 27. PageID #: 746




working on her home exercise program and denied any numbness or tingling. Tr. 334. On

examination of the left foot and ankle, Dr. Padanilam noted that Repka had some tenderness to

palpation along her incision; decent active range of motion and decent strength with the

exception of some slight weakness of 4/5 with resisted eversion; sensation was grossly intact to

light touch; and good palpable pulses distally. Tr. 334. Dr. Padanilam discussed the possibility

of an AFO brace to provide Repka with more support and stability. Tr. 334. Dr. Padanilam

mentioned the possibility of permanent restrictions down the line as needed. Tr. 334. He felt at

that time Repka had reached maximum medical improvement. Tr. 334.

       During an internal medicine appointment with nurse practitioner Kelly Finney on

November 19, 2015, regarding her knee pain and ankle pain, Repka relayed that her ankle and

knee pain were severe and she was unable to be on her feet for more than a few hours at a time.

Tr. 398. Repka rated her pain as a 7/10 and described it as sharp and stabbing and also dull and

aching at times. Tr. 398. On examination, Nurse Finney noted that Repka’s ankles were swollen

1+ bilaterally; her knees were painful with rotation; and there was pain in Repka’s lumbar spine.

Tr. 400. Nurse Finney prescribed Percocet to be taken as needed and advised Repka to follow up

in about three months. Tr. 401.

       After not seeing Dr. Padanilam for about a year and a half, Repka saw him on April 15,

2016. Tr. 445. Repka relayed that she was never able to get back to work. Tr. 445. She

reported she had never received the AFO brace that Dr. Padanilam had given her an order for and

that was approved by Worker’s Compensation. Tr. 445. She explained she was using a lace-up

ankle brace. Tr. 445. Repka’s ankle was still swelling and she was having pain and balance

issues. Tr. 445. X-rays of the ankle were taken in the office that day and they showed a large

plantar heel spur, otherwise the joint spaces were well maintained and there were no fractures or



                                                8
     Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 9 of 27. PageID #: 747




other abnormalities. Tr. 445. Dr. Padanilam recommended another prescription for an AFO

brace which he would try to get approved through Worker’s Compensation and see Repka back

for follow up. Tr. 445.

       During an October 12, 2016, office visit with Nurse Jeffers, Repka complained of left

foot pain. Tr. 514. On examination of the left foot, Nurse Jeffers observed decreased range of

motion and tenderness. Tr. 517. There was no swelling, normal capillary refill, and no

deformity. Tr. 517. Nurse Jeffers noted that Repka may need to call Dr. Padanilam regarding

the foot pain. Tr. 518.

       During her June 14, 2017, visit with Nurse Jeffers regarding Repka’s back, knee, and

ankle pain, on physical examination, Nurse Jeffers observed swelling and tenderness in the left

ankle but normal range of motion. Tr. 561. During a July 18, 2017, internal medicine office

visit, Repka continued to complain of left ankle pain, reporting a pain severity level of 9/10. Tr.

571. She indicated that Percocet provided moderate relief for her symptoms. Tr. 571.

       During an office visit with nurse practitioner Diane J. Kielmeyer on July 18, 2017, Repka

complained of left ankle pain. Tr. 571. Repka relayed that she had several surgeries with little

improvement. Tr. 571. She took Percocet for pain relief. Tr. 571. On physical examination,

Repka exhibited normal range of motion. Tr. 574. Repka declined physical therapy or pain

management because she felt it had not helped in the past. Tr. 574-575.

       Right shoulder

       On June 12, 2015, Repka saw internal medicine nurse practitioner Ginger Bullimore

regarding shoulder pain. Tr. 359, 363. Repka also reported elbow pain that was getting worse.

Tr. 359, 363. Repka explained that she had fallen on her right shoulder about six months earlier.

Tr. 364. After that fall, Repka’s right shoulder pain that had resolved returned again and was



                                                 9
    Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 10 of 27. PageID #: 748




getting progressively worse. Tr. 364. On examination of the right shoulder, Repka had a

decreased range of motion and pain. Tr. 366. Repka took Motrin for pain but with minimal

relief. Tr. 364. Repka received an injection in her shoulder and received prescriptions for a

Medrol Dosepack and Percocet. Tr. 367. Nurse Bullimore ordered an x-ray of the right

shoulder. Tr. 362, 367. Right shoulder x-rays taken on June 16, 2015, showed mild

degenerative changes without acute ossific abnormality appreciated. Tr. 464.

       During an October 12, 2016, internal medicine visit with Nurse Jeffers regarding left foot

pain, Repka noted that she had also noticed some right shoulder pain while sleeping. Tr. 514.

On examination of the right shoulder, Repka exhibited decreased range of motion and tenderness

but no swelling, effusion, or crepitus. Tr. 517. Nurse Jeffers prescribed Prednisone for

tendonitis and provided Repka with shoulder stretches. Tr. 518-519.

       During her office visit with Nurse Kielmeyer on July 18, 2017, Repka complained of

right shoulder pain that was better with Celebrex. Tr. 564, 570.

       Back pain

       During Repka’s October 12, 2016, office visit with Nurse Jeffers, back pain was noted to

be a chronic condition since July 1, 2014. Tr. 507.

       On February 13, 2017, Repka saw Nurse Jeffers for a four-month check up regarding her

back pain. Tr. 525. A musculoskeletal examination showed normal range of motion and no

edema. Tr. 529.

       Repka saw Nurse Jeffers on March 15, 2017, with complaints of back pain across her

lower back that she had been having for three weeks. Tr. 532. Repka indicated that the problem

occurred intermittently. Tr. 539. Repka complained that it hurt when she sat or leaned forward.

Tr. 532. Repka’s symptoms were also aggravated by bending and standing. Tr. 539. Repka did



                                                10
    Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 11 of 27. PageID #: 749




not have pain radiating down her legs. Tr. 539. She described the pain as moderate. Tr. 539.

On examination of the lumbar back, Repka exhibited decreased range of motion, tenderness,

swelling, pain and spasm. Tr. 542. Nurse Jeffers prescribed medication and provided Repka

with back stretches. Tr. 543.

       During her office visit with Nurse Kielmeyer on July 18, 2017, Repka complained of

chronic lower back pain. Tr. 564, 570. The musculoskeletal examination showed a normal

range of motion. Tr. 574. Repka relayed that pain medication did provide her with relief. Tr.

574. Repka declined physical therapy and pain management because she had tried in the past

and did not find it helpful. Tr. 574-575.

       Obesity

       Repka’s medical records reflect a diagnosis of obesity. See e.g., Tr. 420, 423 (1/26/2016,

office visit (weight 183 lbs, 6.4 oz)); Tr. 508 (1/12/2016, office visit (weight 189 lbs, 9.6 oz;

height 5’3.5”)); Tr. 521 (2/13/2017, office visit (weight 194 lbs, 4.8 oz; height 5’4”)). During

an internal medicine visit with Nurse Finney on January 25, 2016, for follow up regarding

chronic pain, Nurse Finney notes indicate “morbid obesity – discussed exercises that are doable

with ankle/leg restrictions.” Tr. 408.

       2.   Opinion evidence

       Functional capacity evaluation

       On Dr. Padanilam’s referral, on August 19, 2014, Jeffrey D. Swartz completed a

functional capacity evaluation relating to Repka’s left peroneal tendon repair. Tr. 345-355. Mr.

Swartz observed that, during material handling activities, Repka’s right knee and shoulder

frequently were the reasons for termination of testing, not her left ankle. Tr. 346. She was

unable to perform a squat to the floor secondary to right knee pain. Tr. 346. Repka could lift 50



                                                  11
    Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 12 of 27. PageID #: 750




pounds from high level to the floor level. Tr. 345. She could lift 30 pounds on an occasional

basis from waist to shoulder and 20 pounds on an occasional basis from shoulder to overhead,

both limited by right shoulder. Tr. 346. Repka could carry 40 pounds occasionally limited by

right shoulder and right knee. Tr. 346. She could push 38 pounds of force and pull 35 pounds of

force occasionally with pushing being easier than pulling but both being limited by the right

knee. Tr. 346. Repka “demonstrated occasional walking with a maximum sustained duration of

8 minutes 10 seconds (0.24 miles) . . . [using] bilateral hand rails to minimize stress to the right

knee, which was the reason for termination of testing.” Tr. 346. Repka could perform dynamic

standing for 63 minutes with no issues. Tr. 354. Repka could climb 15 consecutive steps limited

by the right knee. Tr. 346.

       Mr. Swartz summarized the functional capacity evaluation findings, stating:

       In terms of the left lower extremity, client demonstrated within normal limits of
       range of motion at the left hip, knee and ankle. Strength was noted to be 5/5
       throughout the entire left leg with the exception of eversion, which was 4/5. Client
       did have a slight decrease in strength with eversion at the conclusion of today’s test,
       but no appreciable change in girth was noted. Client’s right knee range of motion
       was limited both at the beginning and conclusion of today’s test with a slight
       increase in swelling at the conclusion of the test. Her right shoulder range of motion
       was within normal limits in all directions and was equal to left-sided measures.
       Client did have a slight decrease in the right shoulder flexion with abduction
       strength.

Tr. 346.

       Mr. Swartz had no further recommendations for continued physical therapy or work

conditioning secondary to secondary medical issues of the right knee and shoulder. Tr. 347. Mr.

Swartz indicated that Repka did not demonstrate any limitations with the testing due to the left

ankle. Tr. 347.




                                                 12
    Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 13 of 27. PageID #: 751




       Consultative examiner

       On March 11, 2016, Repka saw Sushil M. Sethi, M.D., M.P.H., F.A.C.S., for a

consultative evaluation. Tr. 438-444. On examination, Dr. Sethi observed some range of motion

limitations in the left ankle, right shoulder, and lumbar spine. Tr. 439, 440. Repka was not using

an ambulatory aid; she was able to get on and off the examination table without difficulty; her

gait on level surface was normal without limping; and her motor strength was 5/5. Tr. 439.

Following Dr. Sethi’s evaluation, Dr. Sethi’s impression was history of facet arthritis at L4-5;

non-specific right shoulder pain; remote history of right knee repair for arthroscopy and

chondromalacia; left ankle surgery in the past; and gastric reflux. Tr. 440. Dr. Sethi provided

the following medical source statement:

       Based on my objective findings, the claimant’s ability to do work-related physical
       activities such as sitting, standing, walking, lifting, carrying, and handling objects
       may be slightly affected. She can sit 8 hours, walk 6 hours, and stand 6 hours. She
       can carry 10-30 pounds frequently and 40-60 pounds occasionally. Her hearing,
       speaking, and traveling are normal.

Tr. 440.

       State agency reviewers

       On March 19, 2016, state agency reviewing physician Anne Prosperi, D.O., completed a

physical RFC assessment. Tr. 91-93. Dr. Prosperi opined that Repka had the RFC to

occasionally lift and/or carry 50 pounds; frequently lift and/or carry 25 pounds; stand and/or

walk about 6 hours in an 8-hour workday; and sit about 6 hours in an 8-hour workday. Tr. 91-92.

Dr. Prosperi opined that Repka’s ability to push/pull with her left lower extremity was limited to

frequently using foot controls on the left. Tr. 92. Dr. Prosperi explained that the lower extremity

limitation was because Repka was status post left peroneal longus and brevis tenodesis with



                                                13
     Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 14 of 27. PageID #: 752




peroneal brevis repair with some continued pain and mild limitation of motion. Tr. 92. Dr.

Prosperi also noted that Repka has pain in her back, right shoulder, knees, and left ankle. Tr. 92.

       With respect to postural limitations, Dr. Prosperi opined that Repka could never climb

ladders/ropes/scaffolds; she could occasionally kneel and crawl; and she could frequently climb

ramps/stairs, stoop, and crouch. Tr. 92. Dr. Prosperi explained that Repka had to avoid climbing

ladders/ropes/scaffolds due to limited musculoskeletal range of motion and obesity. Tr. 92.

       With respect to manipulative limitations, Dr. Prosperi opined that Repka was limited to

frequent overhead reaching with the right arm due to slightly decreased range of motion in the

shoulder. Tr. 92-93.

       Upon reconsideration, on July 12, 2016, state agency reviewing physician William Bolz,

M.D., completed a physical RFC assessment, wherein he reached the same conclusions as Dr.

Prosperi. Tr. 107-109.

C.     Testimonial evidence

       1.      Plaintiff’s testimony

       Repka was represented and testified at the hearing. Tr. 36, 46-71. Repka was using a

walker at the hearing. Tr. 56. Repka had been using the walker for about three months. Tr. 56.

Repka indicated that her doctor had not prescribed the walker but advised her to get one if she

needed to prevent falls. Tr. 56.

       When Repka was last employed as a forklift operator, she was injured in an accident at

work. Tr. 53. The accident occurred in August 2013. Tr. 54. Repka’s left leg – between her

ankle and knee – was sliced open by another forklift. Tr. 53-54. In January 2014, Repka had her

leg repaired but the procedure was not entirely successful. Tr. 54-55. Her ankle still gives out

and swells up which causes Repka to lose her balance. Tr. 55. Her physician, Dr. Padanilam has



                                                14
    Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 15 of 27. PageID #: 753




indicated that her ankle will only get worse, not better. Tr. 55. At some point following her

surgery, Repka started to use a brace on her ankle. Tr. 55, 61.

          Repka’s ankle has changed in color – it is now dark. Tr. 61. Repka’s ankle swells after

she has been sitting down for two or three hours. Tr. 61-62. She has swelling in her ankle every

day and there are certain days – over a period of three or four days – when her ankle swells up

like a big balloon. Tr. 62. The swelling will subside for about a month and then the swelling

starts back up again. Tr. 62. Repka does not have full mobility in her ankle. Tr. 62. She cannot

flex it completely up and down. Tr. 62. Without her brace, Repka is able to hold her foot up.

Tr. 62.

          In addition to her left ankle problems, Repka has problems with her right knee. Tr. 56.

Repka’s knee problems are not the result of the 2013 workplace injury. Tr. 56-57. She had

arthroscopic surgery performed in November 2013. Tr. 57. Repka indicated that the surgery

went okay. Tr. 57. She had a little relief because the water was drained out of knee. Tr. 57-58.

After her surgery, she was able to walk a little better on it. Tr. 58. However, the surgery did not

resolve all her problems. Tr. 57. She explained that she was supposed to return every six

months for an injection in her knee because it still swelled up but she has been unable to afford

the costs associated with the injections. Tr. 57, 61. Repka is supposed to have a brace on her

knee but she does not use it. Tr. 61. Repka indicated that her knee pain was worse when it

rained and through the winter. Tr. 66-67.

          Repka indicated that she has swelling in her right knee almost every day. Tr. 59. Her

knee does not swell up a whole lot at once. Tr. 59. Over the course of a couple of days, the

swelling starts to get really bad and she has to elevate her knee in order to reduce the swelling.

Tr. 59. Her doctors have advised her to elevate her knee when she gets swelling and to keep it



                                                  15
    Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 16 of 27. PageID #: 754




elevated until the swelling subsides. Tr. 59-60. At times, it can take a couple of days for the

swelling to go down. Tr. 60. She elevates her knee above her heart level. Tr. 60. Her doctor

has not recommended further surgery on her knee but has recommended that she get a shot every

six months and to return to have her knee drained if it fills back up with water. Tr. 61. Dr.

Assenmacher is the physician that Repka sees for her knee. Tr. 63.

       Repka has arthritis in her right shoulder that started about two years earlier. Tr. 58.

Repka takes Celebrex for her shoulder and it helps a little bit. Tr. 58-59. She has had cortisone

shots in her right shoulder but has not had physical therapy for her shoulder. Tr. 65-66. As of

the date of the hearing, the last shot Repka had in her shoulder was in June 2015. Tr. 66.

       Repka had not seen Dr. Assenmacher since 2014 because she could not afford to go back

to him. Tr. 63. Repka last saw Dr. Padanilam for her ankle in 2015. Tr. 63. Repka saw her

family doctor, Dr. Jeffers, about three months prior to the hearing. Tr. 63-64.

       Repka is 5’3” and weighed 198 pounds at the time of the hearing. Tr. 68-69. She had

gained weight since she started having problems with her knee and ankle. Tr. 69. Prior to those

problems, she estimated weighing around 160 or 165 pounds. Tr. 69.

       Repka has a driver’s license but she does not drive that often because, if she drives too

long/sits too long, her ankle or her leg starts to swell up. Tr. 47-48. She estimated driving about

three times a week for an average distance of 20 miles. Tr. 69. Repka estimated being able to

stand for about two hours. Tr. 64. After sitting for about two or three hours, Repka’s legs start

to swell up. Tr. 64. Repka did not think she would be able to make it through an 8-hour day by

alternating between sitting for an hour or so and standing for a few minutes because her “legs

would start hurting . . . from up and down, and they’d still end up swelling.” Tr. 64. Repka

estimated being able to walk about two blocks with her walker and about one block without her



                                                16
     Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 17 of 27. PageID #: 755




walker. Tr. 64. After walking about a block, her knee and ankle would start to hurt and she

would lose her balance. Tr. 64-65. Repka has fallen in the past. Tr. 64-65. Repka has problems

bending over to pick something up off the floor. Tr. 65. Repka has problems with stairs. Tr. 69.

She has problems reaching up into a cupboard because of her shoulder. Tr. 69. Bending over at

the waist is difficult because it hurts her back. Tr. 69. Repka was not certain what was causing

her back problems. Tr. 70. She indicated that Dr. Jeffers was supposed to order an x-ray for her

back. Tr. 70.

        Repka can make her own bed. Tr. 67. She can dress herself but has to sit down on the

bed to do so. Tr. 67-68. Repka’s husband installed a grab bar in the shower so Repka is able to

take a shower without falling. Tr. 67. When Repka does dishes she has to take breaks because,

if she stands too long, her legs start to hurt. Tr. 67. Repka’s husband carries the laundry for her

and she takes breaks doing the laundry. Tr. 67. Repka’s husband does the grocery shopping

because Repka cannot do it with her leg. Tr. 67. Repka does not belong to any clubs. Tr. 68.

She used to go fishing a lot but cannot go anymore. Tr. 68. She last fished about three years

prior to the hearing. Tr. 68. Repka wakes up about every two hours in the evening because of

pain in her leg and ankle. Tr. 68.

        2.       Vocational expert’s testimony

        A Vocational Expert (“VE”) testified at the hearing. Tr. 71-83. The VE described

Repka’s past work as follows: (1) forklift operator was an SVP 3 (semi-skilled), 4 medium

position as described in the Dictionary of Occupational Titles (“DOT”) and performed by Repka




4
 SVP refers to the DOT’s listing of a specific vocational preparation (SVP) time for each described occupation.
Social Security Ruling No. 00-4p, 2000 WL 1898704, *3 (Dec. 4, 2000). “Using the skill level definitions in 20
CFR 404.1568 and 416.968, unskilled work corresponds to an SVP of 1-2; semi-skilled work corresponds to an SVP
of 3-4; and skilled work corresponds to an SVP of 5-9 in the DOT.” Id.


                                                      17
        Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 18 of 27. PageID #: 756




at medium; (2) material handler was an SVP 3, heavy position as described in the DOT but

performed by Repka at medium; (3) envelope machine operator was an SVP 4, medium position

as described in the DOT but performed by Repka at light; and (4) hand packer was an SVP 2,

medium position as described in the DOT but performed by Repka at light. Tr. 72-73.

           The ALJ asked the VE to assume a hypothetical individual with the same age, education

and work experience as Repka with the RFC to perform a full range of medium work, except she

can frequently use left-foot controls; can frequently climb ramps and stairs; can never climb

ladders, ropes, or scaffolds; can frequently stoop and crouch; can never kneel and crawl; can

occasionally reach overhead with her right arm; and can never be exposed to unprotected

heights. Tr. 73. The ALJ asked the VE whether the described individual could perform Repka’s

past relevant work, either as Repka actually performed it or as the jobs are generally performed

in the national economy. Tr. 73. The VE indicated that the envelope machine operator, hand

packer, and forklift operator positions would be available to the described individual both as

described in the DOT and as performed by Repka and, the material handler position would be

available to the individual but only as performed by Repka. Tr. 73-74. The VE indicated that

there were also other jobs that the described individual could perform in the medium, unskilled

category, including janitor, laundry worker, and assembler. 5 Tr. 74-75.

           The ALJ then asked the VE to consider a second hypothetical which the ALJ explained

included the same limitations as in the first hypothetical but at the light exertional level. Tr. 75.

The VE indicated that the described individual would be able to perform Repka’s past work of

hand packer and envelope machine operator as performed by Repka but not as described in the

DOT. Tr. 75. The VE indicated there would be other jobs available in the national economy in


5
    National job incidence data was provided for the identified jobs. Tr. 74-75.


                                                            18
        Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 19 of 27. PageID #: 757




the light, unskilled category, including sorter, inspector packer, and general office helper. 6 Tr.

75-76.

           For the ALJ’s third hypothetical, he asked the VE to assume the same limitations as in

the prior hypothetical except at the sedentary exertional level. Tr. 76. The VE indicated that the

described individual would be unable to perform any of Repka’s past relevant work. Tr. 76. The

VE indicated, however, that there would be jobs in the sedentary, unskilled category that the

individual could perform, including inspector, assembler, and information clerk. 7 Tr. 76.

           With respect to allowances for ordinary breaks, the VE indicated that employers will

generally provide two 15-minute breaks and a 30-minute break during an eight-hour period. Tr.

76. The VE indicated that the ordinary tolerance for absenteeism is one excused absence per

month after the probationary period but, during the probationary period, many employers do not

allow any absences. Tr. 77. As far as the ordinary tolerance for being off-task, the VE indicated

that, if an individual is off-task 15% of time or more, it would be work preclusive. Tr. 77.

           Repka’s counsel asked the VE whether adding to either the light or medium hypothetical

a requirement that the individual should not be involved in anything involving uneven terrain

would impact the availability of the identified jobs. Tr. 77-78. The VE explained that in either

the medium category jobs identified, i.e., janitor, laundry worker, and assembler, or the light

category jobs identified, i.e., sorter, inspector packer, and general office clerk, the individual

would be working indoors and would not be on uneven terrain. Tr. 78.

           In response to further questioning from Repka’s counsel, the VE indicated that, if the

individual needed two to three additional 10-15 breaks in order to elevate her leg above waist



6
    National job incidence data was provided for the identified jobs. Tr. 75-76.
7
    National job incidence data was provided for the identified jobs. Tr. 74-75.

                                                            19
    Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 20 of 27. PageID #: 758




level, the light and medium jobs identified would be eliminated because additional breaks would

not be allowed and the jobs would not allow for someone to elevate their legs at their workplace.

Tr. 78. The VE indicated that the need to take additional breaks and to elevate at waist level

would also preclude sedentary work. Tr. 78. The VE stated that wearing a foot brace would not

appear to impact the availability of the jobs identified. Tr. 79. If the described individual

required the use of a walker, the VE indicated that the light and medium jobs would be

eliminated. Tr. 79.

       Repka’s counsel then asked the VE about a sit-stand option, asking the VE to consider an

individual at the medium level who would not be outside her workspace but, who, after standing

for a period of 20 minutes, would have to sit for a couple of minutes before standing again. Tr.

79-80. The VE explained that the medium level jobs would not allow for the sit-stand option

but, with a significant reduction in the number of jobs, the light level jobs would be available.

Tr. 80-81. If the described individual was only able to walk for a maximum of eight minutes at a

time, the VE indicated that the light and medium level jobs would be eliminated. Tr. 81-82.

                                   III. Standard for Disability

       Under the Act, 42 U.S.C § 423(a), eligibility for benefit payments depends on the

existence of a disability. “Disability” is defined as the “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). Furthermore:

       [A]n individual shall be determined to be under a disability only if his physical or
       mental impairment or impairments are of such severity that he is not only unable to
       do his previous work but cannot, considering his age, education, and work




                                                 20
     Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 21 of 27. PageID #: 759




         experience, engage in any other kind of substantial gainful work which exists in the
         national economy8 . . . .

42 U.S.C. § 423(d)(2)(A).

         In making a determination as to disability under this definition, an ALJ is required to

follow a five-step sequential analysis set out in agency regulations. The five steps can be

summarized as follows:

         1.       If claimant is doing substantial gainful activity, he is not disabled.

         2.       If claimant is not doing substantial gainful activity, his impairment must
                  be severe before he can be found to be disabled.

         3.       If claimant is not doing substantial gainful activity, is suffering from a
                  severe impairment that has lasted or is expected to last for a continuous
                  period of at least twelve months, and his impairment meets or equals a listed
                  impairment, 9 claimant is presumed disabled without further inquiry.

         4.       If the impairment does not meet or equal a listed impairment, the ALJ must
                  assess the claimant’s residual functional capacity and use it to determine if
                  claimant’s impairment prevents him from doing past relevant work. If
                  claimant’s impairment does not prevent him from doing his past relevant
                  work, he is not disabled.

         5.       If claimant is unable to perform past relevant work, he is not disabled if,
                  based on his vocational factors and residual functional capacity, he is
                  capable of performing other work that exists in significant numbers in the
                  national economy.

20 C.F.R. § 404.1520; see also Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). Under this

sequential analysis, the claimant has the burden of proof at Steps One through Four. Walters v.

Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997). The burden shifts to the Commissioner



8
  “’[W]ork which exists in the national economy’ means work which exists in significant numbers either in the
region where such individual lives or in several regions of the country.” 42 U.S.C. § 423(d)(2)(A).
9
 The Listing of Impairments (commonly referred to as Listing or Listings) is found in 20 C.F.R. pt. 404, Subpt. P,
App. 1, and describes impairments for each of the major body systems that the Social Security Administration
considers to be severe enough to prevent an individual from doing any gainful activity, regardless of his or her age,
education, or work experience. 20 C.F.R. § 404.1525.


                                                          21
        Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 22 of 27. PageID #: 760




at Step Five to establish whether the claimant has the RFC and vocational factors to perform

work available in the national economy. Id.

                                          IV. The ALJ’s Decision

           In his June 11, 2018, decision the ALJ made the following findings: 10

           1.      Repka last met the insured status requirements of the Social Security Act
                   on March 31, 2018. Tr. 17.

           2.      Repka did not engage in substantial gainful activity during the period from
                   her alleged onset date of November 22, 2013, through her date last insured
                   of March 31, 2018. Tr. 17.

           3.      Through the date last insured, Repka had the following severe
                   impairments: tear of the left peroneus brevis with peroneal tendinosis and
                   mild tenosynovitis status post surgical repair; chondromalacia of the
                   patella and femoral condyle of the right knee status post arthroscopy; and
                   degenerative changes of the right shoulder. Tr. 17. Gastrointestinal reflux
                   disease, obesity, degenerative disc disease of the lumbar spine, and
                   depressive disorder were non-severe impairments. Tr. 18-19.

           4.      Through the date last insured, Repka did not have an impairment or
                   combination of impairments that met or medically equaled the severity of
                   one of the listed impairments. Tr. 19.

           5.      Through the date last insured, Repka had the RFC to perform light work
                   as defined in 20 C.F.R. § 404.1567(b) except she could frequently use left
                   foot controls; could frequently climb ramps and stairs; could never climb
                   ladders, ropes, or scaffolds; could frequently stoop and crouch; could never
                   kneel and crawl; could occasionally reach overhead with her right arm; and
                   could never be exposed to unprotected heights. Tr. 19-23.

           6.      Through the date last insured, Repka was capable of performing past
                   relevant work as an envelope machine operator and hand packer as actually
                   performed. Tr. 23-24. In the alternative, considering Repka’s age,
                   education, 11 work experience, and RFC, there are jobs that exist in
                   significant numbers in the national economy that Repka can perform,
                   including sorter, inspector/packer, and general office helper. Tr. 24-25.


10
     The ALJ’s findings are summarized.
11
  Repka was born in 1965 and was 48 years old, which is defined as a younger individual age 18-49, on the date last
insured but subsequently changed age category to closely approaching advanced age. Tr. 24. Repka has at least a
high school education and is able to communicate in English. Tr. 24.

                                                        22
     Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 23 of 27. PageID #: 761




       Based on the foregoing, the ALJ determined Repka was not under a disability, as defined

in the Social Security Act, from November 22, 2013, the alleged onset date, through March 31,

2018, the date last insured. Tr. 25.

                                       V. Plaintiff’s Arguments

       Repka argues: (1) the ALJ did not properly analyze her obesity throughout the sequential

evaluation; (2) the RFC is not supported by substantial evidence because it did not include a need

to elevate legs above waist level to reduce swelling; and (3) the ALJ’s reliance upon the VE

testimony does not constitute substantial evidence because the VE hypothetical upon which the

ALJ relied did not include a requirement that claimant would need to elevate her legs. Doc. 17,

pp. 13-25; Doc. 21.

                                         VI. Law & Analysis

A.     Standard of review

       A reviewing court must affirm the Commissioner’s conclusions absent a determination

that the Commissioner has failed to apply the correct legal standards or has made findings of fact

unsupported by substantial evidence in the record. 42 U.S.C. § 405(g); Wright v. Massanari, 321

F.3d 611, 614 (6th Cir. 2003). “Substantial evidence is more than a scintilla of evidence but less

than a preponderance and is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Besaw v. Sec’y of Health & Human Servs., 966 F.2d 1028,

1030 (6th Cir. 1992) (quoting Brainard v. Sec’y of Health & Human Servs., 889 F.2d 679, 681

(6th Cir. 1989).

       The Commissioner’s findings “as to any fact if supported by substantial evidence shall be

conclusive.” McClanahan v. Comm’r of Soc. Sec., 474 F.3d 830, 833 (6th Cir. 2006) (citing 42

U.S.C. § 405(g)). Even if substantial evidence or indeed a preponderance of the evidence



                                                  23
     Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 24 of 27. PageID #: 762




supports a claimant’s position, a reviewing court cannot overturn the Commissioner’s decision

“so long as substantial evidence also supports the conclusion reached by the ALJ.” Jones v.

Comm’r of Soc. Sec., 336 F.3d 469, 477 (6th Cir. 2003). Accordingly, a court “may not try the

case de novo, nor resolve conflicts in evidence, nor decide questions of credibility.” Garner v.

Heckler, 745 F.2d 383, 387 (6th Cir. 1984).

B.     Reversal and remand is warranted

       Repka argues that reversal and/or remand is required because the ALJ did not properly

consider and analyze her obesity throughout the entire sequential evaluation as required by SSR

02-1p and case law. She contends that her obesity in combination with her other impairments

increased the severity of her ankle and knee conditions.

       “Social Security Ruling 02-01p [Evaluation of Obesity] does not mandate a particular

mode of analysis.” Bledsoe v. Barnhart, 165 Fed. Appx. 408, 411-412 (6th Cir. 2006); see also

Nejat, 359 Fed. Appx. at 577 (quoting and relying on Bledsoe, 165 Fed. Appx. at 411-412).

However, SSR 02-1p does provide that obesity will be considered by an ALJ in assessing a

claimant’s disability claim at the various steps in the sequential evaluation process. 2002 WL

34686281, at * 2-3 (Sept. 12, 2002); Nejat v. Comm’r of Soc. Sec., 359 Fed. Appx. 574, 577 (6th

Cir. 2009) (SSR 02-1p “directs an ALJ to consider the claimant’s obesity, in combination with

other impairments, at all stages of the sequential evaluation.”) (quoting and relying on Bledsoe,

165 Fed. Appx. at 411-412)); see also Shilo v. Comm’r of Soc. Sec., 600 Fed. Appx. 956, 959

(6th Cir. 2015) (quoting Nejat, 359 Fed. Appx. at 577)).

       As explained in SSR 02-1p, obesity “commonly leads to, and often complicates, chronic

diseases of the cardiovascular, respiratory, and musculoskeletal body systems” 2002 WL

34686281, at * 3. “[O]besity may increase the severity of coexisting or related impairments to



                                                24
    Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 25 of 27. PageID #: 763




the extent that the combination of impairments meets the requirements of a listing. This is

especially true of musculoskeletal, respiratory, and cardiovascular impairments.” 2002 WL

34686281, at * 5. And, “[a]n assessment should . . . . be made of the effect obesity has upon the

individual’s ability to perform routine movement and necessary physical activity within the work

environment. Individuals with obesity may have problems with the ability to sustain a function

over time.” 2002 WL 34686281, at * 6.

        At Step Two, the ALJ acknowledged that Repka’s medical conditions included obesity

and found that obesity was not a severe impairment. Tr. 18. The ALJ proceeded to state that he

“considered the combined effect of all impairments on the claimant’s ability to function without

regard to whether any such impairment, if considered separately, would be of sufficient

severity[.]” Tr. 18. However, the ALJ did not refer to SSR 02-1p or analyze Repka’s obesity

under the framework contained in SSR 02-1p. Other than the mention of obesity at Step Two

(Tr. 18) and one reference to Repka’s height (5’3”) and weight (198 pounds) (Tr. 20), the ALJ

provided no analysis at Steps Three through Five as to how Repka’s obesity was considered in

combination with Repka’s other impairments, including those affecting her left ankle and right

knee.

        Here the ALJ’s analysis of Repka’s obesity is so lacking in substance that the Court is

unable to conduct a meaningful review to determine whether the Commissioner’s decision is

supported by substantial evidence. For example, Repka’s counsel raised the issue of obesity at

the hearing and its potential impact on a determination under Listing 1.02. See Tr. 39 (“I would

take notice of the issue that there is obesity involved. And in terms of the functional analysis of

that, obviously the more you weigh and you’re standing on your ankle, it brings into play 1.02.”).

Yet, at Step Three, there is no analysis of how, if at all, the ALJ considered Repka’s obesity



                                                 25
     Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 26 of 27. PageID #: 764




along with Repka’s other impairments when finding that Repka’s impairments did not meet or

equal Listing 1.02, which addresses major dysfunction of a joint. Tr. 19. Additionally, assuming

arguendo that Repka being able to walk a quarter mile in eight minutes (at a speed of 1.8

miles/hour) during her functional capacity evaluation test amounts to effective ambulation, as

indicated by the ALJ (Tr. 19), during that functional capacity evaluation test, Repka had to hold

on to bilateral handrails to minimize stress to her right knee (Tr. 353).

       The Commissioner acknowledges that the ALJ did not discuss Repka’s obesity

extensively but argues that the Court should find that the ALJ properly evaluated Repka’s

obesity because the ALJ considered the opinions of the state agency reviewing physicians who

considered evidence of Repka’s obesity. Doc. 19, p. 14 (relying on Coldiron v. Comm’r of Soc.

Sec., 391 Fed. Appx. 435, 443 (6th Cir. 2010); Bledsoe, 165 Fed. Appx. 408).

       Although courts have upheld decisions where an ALJ does not specifically consider a

claimant’s obesity but where an ALJ considers opinions that considered obesity, here, the state

agency reviewing physicians only noted obesity when explaining Repka’s postural limitations,

i.e., when explaining why Repka would have to avoid climbing ladders, ropes and scaffolds.

There is no discussion of how or whether Repka’s obesity in combination with her ankle and

knee impairments affects her exertional limitations, e.g., her ability to walk, stand and sit.

       In this case, without a more reasoned analysis by the ALJ regarding how he considered

Repka’s obesity when assessing her claim throughout all stages of the sequential evaluation, the

Court is unable to affirm the Commissioner’s decision.

C.     Other issues raised on appeal

       Repka also argues that the RFC is not supported by substantial evidence because it did

not include a need to elevate legs above waist level to reduce swelling and the ALJ’s reliance



                                                  26
    Case: 3:19-cv-00807-KBB Doc #: 23 Filed: 06/08/20 27 of 27. PageID #: 765




upon the VE testimony does not constitute substantial evidence because the VE hypothetical

upon which the ALJ relied did not include a requirement that the claimant would need to elevate

her legs. The undersigned does not address these additional arguments because, on remand, the

ALJ will reassess Repka’s obesity in combination with her other impairments and that

assessment may impact the ALJ’s determination of those additional issues.

                                           VII. Conclusion

         For the reasons set forth herein, the Court REVERSES and REMANDS the

Commissioner’s decision for further proceedings consistent with this Memorandum Opinion and

Order.


 Dated: June 8, 2020                           /s/ Kathleen B. Burke
                                               Kathleen B. Burke
                                               United States Magistrate Judge




                                              27
